DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US 2009/0036537) hereinafter known as Raymond, and in further view of Holmes (US 2010/0197516).
With regards to claim 1, Raymond discloses probes incorporating pthalamidyl ligands  (Abstract)([0202]) , the optical sensing element comprising a ([0058]; The TIAM and DIAM compounds can absorb light emitted by a reporter fluorophore. It would have been obvious to one with ordinary skill within the art to recognize “light” as fluorescence which is absorbed or sensed by the compound. [0202] teaches that the TIAMs are incorporated into FET or Fret probes and are referred to as the component that generates fluorescence and the fluorophores or non-TIAM agent is referred as the acceptor or quencher. The invention refers to probes in which the TIAM acts as the quencher. See also [0211]) provided on a substrate [0131], wherein emission of the fluorescent sensing compound is quenched [0205] in the presence of the narcotic ([0202]; a target species, a small molecule (drug)) , and wherein the fluorescent sensing compound is non-polymeric ([0023]; TIAM is a chelator and metal complexes of chelators.) and comprises an electron donor moiety [0067][0173](Table 2), an electron acceptor moiety [0067][0173](Table 2) and a moiety that influences solubility of the compound in a solvent [0113].
Raymond teaches that there is a continuing and expanding need for methods of measuring small quantities of proteins, nucleic acids, peptides, pharmaceuticals, metabolites, microorganisms and other materials of diagnostic value. Such materials include small molecular bioactive materials such as narcotics, poisons and drugs [0003]. Raymond does not specifically teach the detection of a narcotics.
Holmes discloses a small molecule detection device and method (Abstract). The device/molecular sensor can be utilized to detect illegal narcotics and the reference further teaches of a oligonucleotide-based binders (aptamers) and fluorescent dyes can be used as sensors for commonly abused drugs such as cocaine, Δ9-tetrahydrocannabinoldate (THC) from marijuana, date-rape and club drugs such as flunitrazepam or gamma-hydroxy butyric acid (GHB) [0007] (see also [0027].
In view of Holmes it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize the optical sensing element of Raymond for the detection of narcotics. The motivation is the rapid detection and recognition of small bioactive molecules related to narcotics.




With regards to claim 2, Raymond, in view of Holmes, discloses the optical sensing element of claim 1, wherein the fluorescent sensing compound is represented by general formula (IA): 
AaBoCcDaEe (IA) (Raymond; [0023]; 2-hydroxy-benzene-1,3,5-tricarboxylamide chelators and metal complexes)
in which: 
A is an electron donor moiety (In view of Raymond [0173] and Table 2, it would have been obvious to one of ordinary skill within the art to construct a compound having an electron donor moiety in accordance with the formula to meet the claim recitation.);
 B is an electron acceptor moiety (In view of Raymond [0173] and Table 2, it would have been obvious to one of ordinary skill within the art to construct a compound having an electron acceptor moiety in accordance with the formula to meet the claim recitation.); 
C is a moiety that influences solubility of the compound in a solvent (In view of Raymond [0113], it would have been obvious to one of ordinary skill within the art to construct a compound having a moiety that influences solubility, in accordance with the formula, to meet the claim recitation.); 
(Raymond; [0030][0176]); 
E is a branching moiety (Raymond; [0064]; metal chelating ligands); 
a is an integer of 1 or more (Raymond; [0176]; 1 donor fluorophore);
 b is an integer of 1 or more (Raymond; [0176]; 1 acceptor quencher); 
c is an integer of 1 or more (Raymond; [0113]; 1 carrier molecule)
d is an integer of 0 to less than or equal to b (Raymond; [0176; FRET pair); and 
e is 0 or 1 (Raymond; [0058]; single ligand).

With regards to claim 3, Raymond, in view of Holmes,  discloses a sensing element according to claim 1, wherein the element is for vapour phase detection (Raymond; [0196]; “…. the analyte is a member selected from the group consisting of acids, bases, organic ions, inorganic ions, pharmaceuticals, herbicides, pesticides and biomolecules. Each of these agents,…..can be detected as a vapor….”).

With regards to claim 4, Raymond, in view of Holmes, discloses a sensing element according to claim 1, wherein the element is for solution phase (Raymond; [0203]; “… direct detection of targets in solution phase or solid phase (e.g., array) assays.”)

With regards to claim 5, Raymond, in view of Holmes, discloses a sensing element according to claim 1, wherein the emission of the fluorescent sensing compound is increased when the narcotic is removed. (Raymond; [0232])

With regards to claim 6, Raymond, in view of Holmes, discloses a method for detection of a narcotic in a sample (Raymond; [0225]), which method comprises: 
(a) irradiating an optical sensing element as defined in claim 1 thereby causing fluorescent emission by the fluorescent sensing compound (Raymond; [0185]); 
(b) contacting the sample with the optical sensing element (Raymond; [0166][0204]); 
(c) measuring the luminescence of the fluorescent optical sensing element after contacting with the sample (Raymond; [0204][0185]); and 
(d) determining whether the narcotic is present in the sample based on the measurement obtained in step (c) (Raymond; [0202]; detecting a target species)

With regards to claim 7, Raymond, in view of Holmes, discloses a method according to claim 6 wherein the method is for vapour phase detection. (Raymond; [0196]; “…. the analyte is a member selected from the group consisting of acids, bases, organic ions, inorganic ions, pharmaceuticals, herbicides, pesticides and biomolecules. Each of these agents,…..can be detected as a vapor….”)

With regards to claim 8, Raymond, in view of Holmes, discloses a method according to claim 6 wherein the method is for solution phase detection. (Raymond[0203]; “… direct detection of targets in solution phase or solid phase (e.g., array) assays.”)

With regards to claim 9, Raymond, in view of Holmes, discloses a sensing device for detection of a narcotic in a sample (see the rejection of claim 1), the sensing device comprising: 
an optical sensing element as defined in claim 1 (see the rejection of claim 1); 
(Holmes; [0066]; UV lamp); 
a detector for measuring luminescence of the optical sensing element (Raymond; [0185]);
means for delivering the sample for contacting with the optical sensing element (Raymond; [0258]); and 
means for relating to an operator the luminescence measured by the detector (Raymond; [0185]).

With regards to claim 10, Raymond, in view of Holmes, discloses a sensing device according to claim 9, wherein the sensing device is for vapour phase detection. (Raymond; [0196]; “…. the analyte is a member selected from the group consisting of acids, bases, organic ions, inorganic ions, pharmaceuticals, herbicides, pesticides and biomolecules. Each of these agents,…..can be detected as a vapor….”)

With regards to claim 11, Raymond, in view of Holmes, discloses a sensing device according to claim 9, wherein the sensing device is for solution phase (Raymond[0203]; “… direct detection of targets in solution phase or solid phase (e.g., array) assays.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107698614
CA 2270394
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/Primary Examiner, Art Unit 2884